Title: Thomas Jefferson to Matthew Pate, 23 November 1812
From: Jefferson, Thomas
To: Pate, Matthew


          Sir Poplar forest Nov. 23 12.
          I have to ask the favor of you to locate the inclosed warrant No 4915. for 100 acres of land, on the vacant land between my own lines of the Poplar forest, those of the late William Cobbs and the adjacent landholders, with whose lines I am not yet acquainted. I shall endeavor to obtain a [...] knolege of them, and as soon as I can, I will ask the favor of you to make the survey.  Accept the assurance of my respect.
          
            Th:
            Jefferson
        